ACCEPTED
                                                                                     03-15-00325-CV
                                                                                             6397795
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 8/7/2015 9:32:12 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         No. 03-15-00325-CV
  _______________________________________________________________
                                                         FILED IN
                                                   3rd COURT OF APPEALS
                     IN THE COURT OF APPEALS           AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 8/7/2015 9:32:12 AM
                             AT AUSTIN               JEFFREY D. KYLE
                                                          Clerk
  _______________________________________________________________

        TEXAS HEALTH AND HUMAN SERVICES COMMISSION
                          Appellant,

                                     v.
                       JESSICA LUKEFAHR
                             Appellee.
 ________________________________________________________________

              On Appeal from the 345th Judicial District Court
                        Of Travis County, Texas
                     Cause No. D-1-GN-14-002158
__________________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANT’S BRIEF
__________________________________________________________________

KEN PAXTON                                KARA HOLSINGER
Attorney General of Texas                 Assistant Attorney General
                                          State Bar No. 24065444
CHARLES E. ROY                            OFFICE OF THE ATTORNEY GENERAL
First Assistant Attorney General          OF TEXAS
                                          Administrative Law Division
JAMES E. DAVIS                            P.O. Box 12548, Capitol Station
Deputy Attorney General for Civil         Austin, Texas 78711-2548
Litigation                                Telephone: (512) 475-4203
                                          Facsimile: (512) 320-0167
DAVID A. TALBOT, JR.                      kara.holsinger@texasattorneygeneral.gov
Chief, Administrative Law Division
                                          COUNSEL FOR APPELLANT
      Appellant, the Texas Health and Human Service Commission (“HHSC”),

respectfully asks this Court for an extension of time to file Appellant’s Brief

pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d). HHSC’s brief

is due August 13, 2015. HHSC respectfully requests an additional twenty-nine days

in which to file its brief, making the brief due to be filed on or before September 11,

2015. This is HHSC’s first request for an extension. Appellee is unopposed to this

request.

      HHSC respectfully requests an extension of time due to active litigation in the

Travis County district court that has required the undersigned counsel’s attention

over the past thirty days. In Ovation Lending, L.L.C, et. al. v. Finance Commission

of Texas, et. al. in Cause No. D-1-GN-15-002641, counsel prepared for and defended

a request for a temporary restraining order and is currently preparing a motion for

summary judgment that is due on August 13th. Counsel also prepared for and

participated in hearings on pleas to the jurisdiction in Ovation Lending, L.L.C, et. al.

v. Finance Commission of Texas, et. al. in Cause No. D-1-GN-15-000886 and Leala

S. Mann v. The Employees Retirement System of Texas, et. al. Cause No. D-1-GN-

14-004724 Additionally, counsel has filed four answers in district court cases, and

is currently assisting a client agency in preparing for board meetings scheduled for

August 13-14th. HHSC accordingly seeks an extension of time in which to prepare

and file Appellant’s Brief.

                                           2
      This request is not made for purposes of delay, but to allow the undersigned

counsel time to properly prepare Appellant’s Brief, and so that justice can be done.

      For the above reasons, HHSC respectfully requests that the Court grant this

unopposed motion and extend the deadline for filing HHSC’s brief up to and

including September 11, 2015.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil
                                       Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division

                                       /s/ Kara Holsinger
                                       KARA HOLSINGER
                                       Assistant Attorney General
                                       State Bar No. 24065444
                                       Office of the Attorney General of Texas
                                       Administrative Law Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4203
                                       Facsimile: (512) 320-0167
                                       kara.holsinger@texasattorneygeneral.gov

                                       COUNSEL FOR APPELLANT


                                         3
                        CERTIFICATE OF CONFERENCE

      The undersigned counsel for Appellant certifies that she has conferred with

counsel for Appellee regarding the foregoing request for an extension of time, and

has been advised that she does not object to this request.

                                              /s/ Kara Holsinger
                                              KARA HOLSINGER



                          CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing Appellant’s Brief was served via e-

serve and e-mail on this the 7th day of August, 2015 to the following:

Maureen O’Connell
Texas Bar No. 00795949
Southern Disability Law Center
1307 Payne Avenue
Austin, Texas 78757
Phone: 512-458-5800
Fax: 512-458-5850
moconnell458@gmail.com

Attorney for Appellee

                                       /s/ Kara Holsinger
                                       KARA HOLSINGER
                                       Assistant Attorney General




                                          4